         Case 1:05-cv-02348-EGS Document 139 Filed 02/21/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
GHASSAN ABDULLAH AL SHARBI,               )
                                          )
      Petitioner,                         )
                                          )
              v.                          )              No. 05-cv-2348 (EGS)
                                          )
DONALD J. TRUMP, et al.,                  )
                                          )
      Defendants.                         )
__________________________________________)

                       NOTICE OF WITHDRAWAL OF APPEARANCE
        PLEASE TAKE NOTICE that undersigned counsel, David H. Remes, hereby withdraws

his appearance as counsel for Petitioner in the above-captioned case. Please do not remove me

from the electronic service list in his case.

                                                          Respectfully submitted,

                                                          /s/
                                                          ____________________
                                                          DAVID H. REMES
                                                          D.C. Bar. No. 370372
                                                          1106 Noyes Drive
                                                          Silver Spring, MD 20910
                                                          (202) 669-6508
                                                          remesdh@gmail.com
